Title: From Thomas Jefferson to Thomas Paine, 17 July 1789
From: Jefferson, Thomas
To: Paine, Thomas



Dear Sir
Paris July 17. 1789.

I wrote you by post on the 13th. That day all the rest of the ministry was dismissed except Villedeuil and Barentin. The new ministers were Breteuil, Broglio, Vauguyon, de la Porte, de la Galaisiere, and Foulon. The people of Paris forced the prisons of St. Lazare, where they got some arms. On the 14th. they took the Invalids, and Bastille, and beheaded the Governor and Lt. Governor of the latter and the Prevost des marchands. The city committee is determined to embody 48,000 Bourgeois and named the Marquis de la Fayette commander in chief. The king hereupon went to the States general, and surrendered as it were at discretion and this day he and they have come in solemn procession to satisfy the city. He has sent to Brussels to recall Mr. Necker; he has accepted the resignations of Villedeuil, Barentin and Broglio and to-day or tomorrow will receive those of Breteuil and the rest. I imagine that from 60. to 80,000 armed Bourgeois lined the streets through which he passed to day. A more dangerous scene of war I never saw in America, than what Paris has presented for 5. days past. This places the power of the States general absolutely out of the reach of attack, and they may be considered as having a carte blanche. I am with great esteem Dear Sir Your most obedt. humble servt,

Th: Jefferson

